Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 16, 2021, has been entered in the application. Claims 1-12 are pending, with claims 11 and 12 being newly added.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 4,753,288, cited previously). Harvey teaches a system for managing air of a vehicle including at least one, or a plurality of flaps (18) and a holding frame (16) to accommodate the flaps, each flap being provided with pivot pins (18a) for pivoting them, a support provided with at least one bearing (at 16h, 16g) to receive the respective pins (18a) of the respective flaps, and a closing element (20) for closing the bearing (e.g., from the top, view as positioned in figure 9); a control device (col. 5, lines 41-46) for controlling the flap movement between a fully closed and fully open position (col. 5, lines 45-46), each flap having an actuating finger (30) which interlocks with a rod (24) and moves in curvilinear translation in conjunction with translation of the rod (24) the actuating finger extending parallel to the pivot pin (e.g., the lobes of 30 are cylindrical and the central axes of the two cylinders are parallel to the pivot pins), the closing element (20) forming a guide which prevents deviation of the rod from a translational path (see figure 9); the closing element comprising a slide for guiding the rod; the slide comprising two rails (e.g., parallel legs of 20) each of the rails having a shape that corresponds to the translation al movement of the rod (i.e., the lengths of the inner faces of the two rail portions of 20 mate closely with the lengths of the opposing sides of 24); the closing element comprising a wall which closes the bearing portion; the closing element bearing on its outer sides on the frame (16, e.g., at 16f); further comprising a retaining means for holding the closing element to the frame (col. 4, lines 61-64), one end of the closing element being shaped to form the retaining means (e.g., barbs or protrusions 20a); the end of the closing element comprising at least one leg configured  by the intervening structure of insert 20, 20a, 20b which engage upper axle shaft[s] 18a, on which shafts the actuating fingers are provided.

Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the reference to Harvey cannot meet claim 1 as amended. The examiner does not agree. Note that each flap has an actuating finger (30) which interlocks with a rod (24) and moves in curvilinear translation in conjunction with translation of the rod (24). Additionally, note that the actuating finger is mounted “at the rod” by the intervening structure of insert 20, 20a, 20b which engages upper axle shaft[s] 18a on which the fingers are provided.
Although the claims are interpreted in light of the specification, [unclaimed] limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.

Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450

	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616